In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve a late notice of claim, defendant New York City appeals from an order of the Supreme Court, Kings County (Leone, J.), dated May 20, 1980, which granted the application. Order affirmed, without costs or disbursements. Plaintiff’s time to file a particularized notice of claim with the defendant in accordance with the order of Special Term is extended until 20 days after the service upon her of a copy of the order to be entered herein with notice of entry thereof. Under the circumstances of this case and in the interest of justice, this court affirms the order of Special Term granting leave to the plaintiff to serve a late notice of claim upon the defendant (see Robb v New York City Housing Auth., 71 AD2d 1000). Lazer, J.P., Rabin, Gulotta and Cohalan, JJ., concur.